Exhibit 24(b)(8.162) Third Amendment to the Selling and Services Agreement and Fund Participation Agreement This Third Amendment dated as of the 1st day of January 1, 2017, by and among Voya Retirement Insurance and Annuity Company, formerly ING Life Insurance and Annuity Company (“Voya Retirement”), Voya Institutional Plan Services, LLC, formerly ING Institutional Plan Services, LLP (“Voya Institutional”), Voya Financial Partners, LLC, formerly ING Financial Advisers, LLC (“Voya Financial”)(collectively “Voya,” formerly “ING”), Victory Capital Advisers, Inc. (the “Distributor”), and Victory Portfolios (“VP”), on behalf of each of its respective series (each a “VP Fund,” and collectively the “VP Funds”) individually and not jointly, is made to the Selling and Services Agreement and Fund Participation Agreement dated as of August 10, 2005, as amended (the “Agreement”). Terms defined in the Agreement are used herein as therein defined. WHEREAS, following the reorganization of each applicable series portfolio of the Munder Series Trust into a corresponding series of VP Funds, as applicable, the Agreement, together with each such amendment, was assigned to VP by agreement dated September 3, 2014; WHEREAS, Voya and the VP Funds are now parties to the Agreement; and WHEREAS, the parties desire to add Class I shares to the list of classes of VP Fund shares covered by the Agreement; WHEREAS, Class I shares do not pay Rule 12b-1 fees or finders fees to intermediaries; and WHEREAS, the parties desire to include the Distributor as a party to the Agreement; NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1.
